United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40413
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN CARLOS LARA-MACHUCA,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:02-CR-117-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Carlos Lara-Machuca has moved for leave to withdraw and has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Lara-Machuca has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.